Citation Nr: 9910367	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
1996, for the payment of disability compensation based on a 
grant of service connection for post traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than September 
18, 1996, for the payment of disability compensation based on 
a grant of service connection for headaches. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions detailed below by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal. 

It is noted that, although having requested a hearing before 
the Board, the veteran failed to appear for the hearing 
scheduled for November 2, 1998.  Notice of the hearing was 
mailed to the veteran's address of record more than one month 
prior to the scheduled hearing date and was not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (1998).  The Board notes that the veteran had 
previously also requested a hearing before a representative 
of the RO but withdrew that request in a letter dated March 
6, 1997.


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
PTSD was received at the RO on April 12, 1996.

2.  Service connection for headaches was denied by an 
unappealed rating of January 1974.

3.  The veteran's claim to reopen service connection for 
headaches was received at the RO on April 12, 1996.

4.  The veteran's September 18, 1996 correspondence, couched, 
in pertinent part, as a claim that headaches were secondary 
to PTSD, is a timely filed notice of disagreement with regard 
to the earlier denial of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date earlier 
than April 12, 1996 for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 
3.400 (1998).

2.  The veteran is entitled to an effective date of April 12, 
1996 for the grant of service connection for headaches.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998). 

It appears that the veteran's underlying challenge to the 
assignment of effective dates is that he had made claims in 
1973 and 1974, which he considers should somehow be viewed as 
claims embracing entitlement to service connection for PTSD.  
He argues in effect that he should not be penalized because 
he did not identify the particular disorder in a claim at 
that time.  

The veteran first submitted a claim identifying entitlement 
to service connection for post traumatic stress disorder 
(PTSD) as the benefit sought on April 12, 1996.  A diagnosis 
of PTSD was first attained in May 1996.  By a rating decision 
of June 1996, service connection for PTSD was awarded, 
effective from April 12, 1996, the date of the initial claim, 
and a 10 percent evaluation was awarded.  The rating later 
was increased to 100 percent.  

A claim of service connection for headaches, inter alia, was 
previously denied by an unappealed rating decision of January 
1974.  The veteran sought to reopen this claim in April 1996.  
Correspondence was received from him in September 1996, 
claiming the headaches as secondary to PTSD.  The Ro granted 
service connection for headaches by a rating action of March 
1997 and assigned a 10 percent rating effective from 
September 18, 1996.  

The veteran points to a claim made in 1973 as the basis for 
his claim for a retroactive award.  Diseases or injuries 
claimed at that time were headaches and concussion only.  No 
war related psychiatric impairment was identified by the 
veteran in any claim he filed in 1973 or 1974, and no 
physician during those years diagnosed a war related 
psychiatric disease.  38 C.F.R. §§ 3.151 and 3.155(a) require 
a claim be filed and that such claim identify the benefit 
sought.  This was not accomplished until April 1996.  

To repeat, no claim of service connection for a war related 
psychiatric disorder was filed prior to April 12, 1996 and no 
diagnosis of PTSD was made prior to May 1996.  The Board is 
bound by the laws as passed by the Congress, and the 
applicable law with regard to effective dates for grants of 
disability compensation.  The evidence does not show receipt 
of a claim, formal or informal, for benefits based on a war 
related psychiatric disorder prior to April 12, 1996, and, 
thus, there is thus no legal basis for assigning an earlier 
effective date for entitlement to service connection for 
PTSD.  Since the law is dispositive in the present case, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The veteran sought to reopen his claim of service connection 
for headaches in April 1996.  The argument that the headaches 
were secondary to PTSD was made in September 1996.  A January 
23, 1997 neurological examination (examination report 
mislabeled as a PTSD examination) was afforded, which 
resulted in a diagnosis of chronic headaches, atypical, but 
"most compatible with tension type headaches."  The 
examiner noted that the veteran was also being independently 
evaluated by a psychiatrist for PTSD.  Accordingly, the 
veteran was also afforded a PTSD examination (mislabeled as a 
neurological examination) on the same date.  That examiner 
reported that memories concerning an accident and fire in 
service were beginning to come back to him.  The resulting 
Axis I diagnosis was PTSD, moderate to severe; Axis III 
diagnosis was headaches secondary to the stress of PTSD.  
That latter examination provided the first medical evidence 
of an association between the veteran's headaches and a was 
related psychiatric ailment, PTSD.  This was new and material 
evidence sufficient to reopen his claim after final 
disallowance in 1973 and 1974.  38 C.F.R. § 3.156 (!998)  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (1998)  
.

The Board acknowledges that one could argue the veteran's 
initial claim for headaches as secondary to PTSD was not made 
until September 1996, and that this was a different claim 
from the one he made in April 1996 which the RO had denied in 
June 1996.  The argument could follow that the first denial 
was not appealed and that the September 1996 assertion of 
secondary service connection was a new claim.  Generally, 
claims of primary service connection and secondary service 
connection are two different claims.  However, the Board 
believes it is better to interpret matters as liberally as 
possible in the veteran's behalf.  The time limit for filing 
a notice of disagreement (NOD) was within one year from 
notice of the adverse determination.   See 38 C.F.R. 
§ 20.201, 20.302 (1998).  That April 1996 claim in this case 
had not been extinguished by the passage of time.  The 
September 1996 claim may be regarded as a timely notice of 
disagreement to the June 1996 rating flowing from the April 
1996 claim; thereby, initiating appellate process with 
respect to that earlier rating and enabling recognition of 
April 12, 1996 as the date of claim.  Consequently, an award 
of a retroactive effective date to April 12, 1996 for 
headaches would be appropriate rather than September 18, 
1996.  To that extent the appeal is granted.


ORDER

Entitlement to an effective date earlier than April 12, 1996 
for the grant of service connection for PTSD is denied. 

Entitlement to an effective date of April 12, 1996 for the 
grant of service connection for headaches is granted, subject 
to the provisions governing the award of monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

